          Case 1:20-cv-00156-NONE-SAB Document 14 Filed 06/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   HENDRIK BLOCK,                                      Case No. 1:20-cv-00156-NONE-SAB

11                   Plaintiff,                          ORDER REQUIRING PARTIES TO FILE
                                                         DISPOSITIONAL DOCUMENTS
12           v.

13   GARDEN FRESH RESTAURANTS LLC, et                    (ECF No. 13)
     al.,
14                                                       DEADLINE: JULY 28, 2020
                     Defendants.
15

16

17          On June 26, 2020, a notice of settlement was filed informing the Court that the parties

18 have reached settlement resolving this entire action.

19          Accordingly, it is HEREBY ORDERED that:

20          1.      All pending matters and dates are VACATED; and

21          2.      The parties shall file dispositional documents on or before July 28, 2020.

22
     IT IS SO ORDERED.
23

24 Dated:        June 29, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     1
